NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    10-NOV-2022
                                                    01:38 PM
                                                    Dkt. 70 OCOR


                              NO. CAAP-XX-XXXXXXX

                   IN THE INTERMEDIATE COURT OF APPEALS

                            OF THE STATE OF HAWAI#I


                            IN THE INTEREST OF QH

            APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                           (FC-S NO. 19-00164)


                            ORDER OF CORRECTION
                    (By: Wadsworth, J., for the court1/)

          IT IS HEREBY ORDERED that the Summary Disposition Order
entered on November 10, 2022, is corrected as follows:
          In the first paragraph, eighth line, the year in the
date is corrected from "2002" to "2022" so that the line reads:

          Family Court's May 12, 2022 Findings of Fact and Conclusions of

              The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

              DATED:    Honolulu, Hawai#i, November 10, 2022.


                                            /s/ Clyde J. Wadsworth
                                            Associate Judge




     1/
              Ginoza, Chief Judge, and Wadsworth and Nakasone, JJ.